UNITED STATES                                     NMCCA NO. 201900111
            Appellee
                                                           Panel 2
         v.
                                                          ORDER
Lamaont A. M C CLARY
Lance Corporal (E-3)                           Granting Appellant’s Motion
U. S. Marine Corps                               to Withdraw Case from
                   Appellant                        Appellate Review


    On 30 September 2019, 1 the Court issued an Order Remanding Case for
New Post-Trial Processing to correct the Statement of Trial Results, Conven-
ing Authority Action, and Entry of Judgment, each of which had substantive
errors. On 30 October 2019, Appellant moved to withdraw his case from appel-
late review.
    Upon consideration of the record of trial and Appellant’s Motion to With-
draw from Appellate Review, we have determined that Appellant’s request was
properly executed and submitted, and is in substantial compliance with Article
61, UCMJ, and RULE FOR COURTS-MARTIAL 1115, MANUAL FOR COURTS-MAR-
TIAL, UNITED STATES (2019 ed.).

   Accordingly, it is, by the Court, this 31st day of October 2019,
ORDERED:
   (1) That the Court’s 30 September 2019 Order is withdrawn.
   (2) That the Entry of Judgment shall be corrected to reflect that Charge II
and its Specification have been withdrawn and dismissed with prejudice.
   (3) That Appellant’s Motion to Withdraw Appellate Review is granted.
   (4) That the record of trial is returned to the Judge Advocate General for
appropriate disposition.




   1   The Court issued a corrected Order on 18 October 2019.
                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court

Copy to:
NMCCA (51.2)
45 (CDR Federico)
46 (Maj Wiggins, LT Fiveson)
02